DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an abrasive article, classified in B24D 3/342; and
II. Claims 17-20, drawn to a method for forming an abrasive article, classified in B24D 3/342.
The inventions are independent or distinct, each from the other because:
Groups I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process.  For instance, WO 01/83166 A1 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided herewith) teaches an abrasive article whose backing is integrally molded or cast adjacent to composites, instead of independently attaching the composites to the backing (page 19, l. 28 – page 20, l. 2; the composites of 3M are equivalent to Applicant’s claim term “a plurality of aggregates”). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. MPEP 808.02 [R-08.2012] (B)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Alex Jacobs (Reg. No. 76,319) on December 8, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 5, 2021 and July 20, 2021 were filed prior to the mailing date of the present, first Official action on the merits.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “wherein each of the plurality of aggregates are in a range of at least 20 microns to not greater than 4000 microns”, and the claim also recites “at least 50 microns to not greater than 2000 microns” which is the narrower statement of the range/limitation.  For this reason, the claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of examination, examiner will interpret the aforementioned claimed range as “wherein each of the plurality of aggregates are in a range of at least 20 microns to not greater than 4000 microns”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/83166 A1 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided herewith).

Referring to Applicant’s independent claim 1, 3M teaches an abrasive article (See Abstract of 3M), comprising: a substrate (page 19, l. 11 – page 20, l. 12; the substrate of 3M is equivalent to Applicant’s claim term “backing”); an abrasive layer disposed on the substrate (page 22, l. 20 – page 24, l. 10; the abrasive coating of 3M is equivalent to Applicant’s claim term “an abrasive layer”), wherein the abrasive layer comprises a plurality of aggregates (page 20, l. 14 – page 22, l. 26; the agglomerates of a single type of abrasive particle or a combination of abrasive particles of 3M are equivalent to Applicant’s claim term “a plurality of aggregates”), and wherein each of the plurality of aggregates comprises an aggregate binder composition (page 21, ll. 3-5; the permanent binder of the abrasive agglomerate of 3M is equivalent to Applicant’s claim term “an aggregate binder composition”), a plurality abrasive particles (page 21, ll. 3-5; the individual abrasive particles of 3M are equivalent to Applicant’s claim term “a plurality of abrasive particles”), and a grinding aid composition comprising potassium fluoroborate (page 26, ll. 10-11, 28-30; the filler, e.g., potassium tetrafluoroborate, of 3M is equivalent to Applicant’s claim term “a grinding aid composition”).

Referring to Applicant’s claim 6, 3M teaches the aggregate binder composition comprises a ceramic binder, a vitreous binder, a polymeric resin binder, or a combination thereof (page 21, ll. 8-9; the permanent binder of 3M is equivalent to Applicant’s claim term “aggregate binder composition”; the glass permanent binder material of 3M is equivalent to Applicant’s claim term “a vitreous binder”).

Referring to Applicant’s claim 7, 3M teaches the aggregate binder composition comprises a vitreous binder (page 21, ll. 8-9; the glass permanent binder material of 3M is equivalent to Applicant’s claim term “a vitreous binder”).

Referring to Applicant’s claim 10, 3M teaches the aggregate binder composition comprises a continuous phase in each of the plurality of aggregates (page 21, ll. 3-5; FIG. 7 of 3M).

Referring to Applicant’s claim 13, 3M teaches the abrasive particles comprise alumina (page 20, l. 28 of 3M), silicon carbide (page 20, l. 29 of 3M), boron nitride (page 20, l. 29 of 3M), garnet (page 20, l. 30 of 3M), diamond (page 20, l. 29 of 3M), co-fused alumina zirconia (page 20, l. 31 of 3M), ceria (page 20, l. 31 of 3M), or a combination thereof (page 20, l. 30 of 3M).

Referring to Applicant’s claim 14, 3M teaches each of the plurality of aggregates in four exemplary batches are 225 microns (page 44; Table 7, Agglomerate Batches 1-4 of 3M). MPEP 2131.03 [R-10.2019] (I)

Claims 1, 6, 10, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Pre-Grant Patent Application Publication No. 2013/0014445 A1 to Wang et al. (hereinafter “Wang”).

Referring to Applicant’s independent claim 1, Wang teaches an abrasive article (See Abstract; the fixed abrasive articles of Wang are equivalent to Applicant’s claim term “an abrasive article”), comprising: a substrate (pars. [0026], [0108]; the substrate of Wang is equivalent to Applicant’s claim term “a substrate”); an abrasive layer disposed on the substrate (par. [0108] of Wang), wherein the abrasive layer comprises a plurality of aggregates (par. [0108] of Wang), and wherein each of the plurality of aggregates comprises an aggregate binder composition (pars. [0062], [0064], [0067-68], [0084], [0088]; the polymer binder of Wang is equivalent to Applicant’s claim term “an aggregate binder composition”), a plurality abrasive particles (par. [0080]; the abrasive grains of Wang are equivalent to Applicant’s claim term “a plurality of abrasive particles”), and a grinding aid composition comprising potassium fluoroborate (par. [0097]; the grinding aid of Wang is equivalent to Applicant’s claim term “a grinding aid composition”).

Referring to Applicant’s claim 6, Wang teaches the aggregate binder composition comprises a polymeric resin binder (pars. [0062], [0064], [0067-68], [0084], [0088] of Wang).

Referring to Applicant’s claim 10, Wang teaches the aggregate binder composition comprises a continuous phase in each of the plurality of aggregates (par. [0084]; Wang teaches the aggregates have a composite structure comprising microparticle sized abrasive grains are embedded or contained within the polymer binder).

Referring to Applicant’s claim 13, Wang teaches the abrasive particles comprise silica (par. [0080] of Wang), alumina (par. [0080] of Wang), zirconia (par. [0080] of Wang), silicon carbide (par. [0080] of Wang), silicon nitride (par. [0080] of Wang), boron nitride (par. [0080] of Wang), garnet (par. [0080] of Wang), diamond (par. [0080] of Wang), ceria (par. [0080] of Wang), alumina nitride (par. [0080] of Wang), or a combination thereof (par. [0080] of Wang).

Referring to Applicant’s claim 15, Wang teaches the abrasive layer comprises a make coat, a size coat, a supersize coat, or a combination thereof (par. [0108] of Wang).

Referring to Applicant’s claim 16, Wang teaches the plurality of aggregates are disposed in the make coat, the size coat, or a combination thereof (par. [0108] of Wang).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/83166 A1 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided herewith).

Referring to Applicant’s claim 3, 3M teaches each of the plurality of aggregates comprise 50% of the aggregate binder composition (page 24, ll. 8-10 of 3M).  In addition, 3M teaches the plurality of aggregates comprise a ratio of abrasive particles to aggregate binder composition of about 1:4 to 4:1 (page 21, ll. 8-10 of 3M).  The amount of aggregate binder composition taught by 3M renders obvious Applicant’s claimed range.  The amount of aggregate binder composition taught by 3M lies within Applicant’s claimed range of “0.5 to 60 wt.%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, 3M teaches each of the plurality of aggregates comprise 50% of the abrasive particles (page 24, ll. 8-10 of 3M).  In addition, 3M teaches the plurality of aggregates comprise a ratio of abrasive particles to aggregate binder composition of about 1:4 to 4:1 (page 21, ll. 8-10 of 3M).  The amount of abrasive particles taught by 3M renders obvious Applicant’s claimed range.  The amount of abrasive particles taught by 3M lies within Applicant’s claimed range of “5 to 80 wt.%”. MPEP 2144.05 [R-10.2019] (I)  

Referring to Applicant’s claim 8, 3M teaches each of the plurality of aggregates comprises an aggregate binder composition comprising glass, ceramic metal, or an organic binder (page 21, ll. 3-5, 8-9; the permanent binder of the abrasive agglomerate of 3M is equivalent to Applicant’s claim term “an aggregate binder composition”).  Although 3M does not teach the specific organic binder material of the aggregate binder composition, 3M teaches various organic binder materials for use in securing the plurality of aggregates to the substrate disclosed therein (page 14, l. 29 – page 15, l. 2; page 17, ll. 22-26, 29-30; page 16, ll. 1-4, 14-24; the various phenolic polymer compositions of 3M are equivalent to Applicant’s claim term “the polymeric resin binder”).  There is a reasonable expectation any one of the various phenolic polymer compositions of 3M for use in binding the plurality of aggregates to the substrate disclosed therein can also be utilized as aggregate binder composition for the plurality of aggregates of 3M.  As any one of the various phenolic polymer compositions of 3M are suitable for binding the aggregate materials to a substrate, so too would those same various phenolic polymer compositions of 3M be suitable for binding together the individual abrasive particles to form the aggregate materials. MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to utilize the various phenolic polymer compositions of 3M for binding together the individual abrasive particles to form the aggregate materials disclosed therein.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given those same various phenolic polymer compositions of 3M are suitable for binding the aggregate materials to a substrate. MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]

Referring to Applicant’s claim 9, 3M teaches the phenolic polymeric compositions (page 17, ll. 22-26, 29-30; page 16, ll. 1-4, 14-24 of 3M) comprises an epoxy composition (page 17, ll. 22-23; page 18, ll. 14-24 of 3M).

Referring to Applicant’s claims 11 and 12, 3M teaches in one preferred embodiment the plurality of aggregates contain about 6 to 30 parts diamonds, about 12 to 40 parts aluminum oxide, and about 30 to 82 parts glass binder (page 5, ll. 5-7 of 3M).  In said embodiment, the resultant plurality of aggregates of 3M contain about 70 parts by weight of plurality of abrasive particles and about 30 parts by weight of aggregate binder composition.  Given the disparity in amounts of abrasive particles to aggregate binder composition, there is a reasonable expectation the aggregate binder composition exhibits and possesses a “discontinuous phase” within the resultant plurality of aggregates such that the plurality of abrasive particles are not embedded or contained within the aggregate binder composition but rather are connected to each other via the aggregate binder composition.  In turn, the resultant connections between the plurality of abrasive particles by the aggregate binder composition would resemble “bond posts” where the binder composition contact point(s) on the exterior surface(s) of each one of the plurality of abrasive particles.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0014445 A1 to Wang et al. (hereinafter “Wang”).

Referring to Applicant’s claim 3, Wang teaches each of the plurality of aggregates comprise about 0.5 wt.% to about 10 wt.% of the aggregate binder composition (par. [0088] of Wang).  The amount of aggregate binder composition taught by Wang renders obvious Applicant’s claimed range.  The amount of aggregate binder composition taught by Wang shares the lowest endpoint and lies within Applicant’s claimed range of “0.5 to 60 wt.%”. MPEP 2144.05 [R-10.2019] (I)  

Referring to Applicant’s claim 14, Wang teaches each of the plurality of aggregates are in a range of between about 20 microns and 1000 microns (par. [0091] of Wang).  The size range of the plurality of aggregates of Wang renders obvious Applicant’s claimed range.  The size range of the plurality of aggregates of Wang shares the lowest endpoint and lies within Applicant’s claimed range of “at least 20 microns to not greater than 4000 microns”. MPEP 2144.05 [R-10.2019] (I)  
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious the cumulative limitations of dependent claim 2, including all the limitations of independent claim 1 from which claim 2 depends, with particular attention to “wherein each of the plurality of aggregates comprise 60 to 99 wt.% of potassium fluoroborate” or of dependent claim 5, including all the limitations of independent claim 1 from which claim 2 depends, with particular attention to “wherein each of the plurality of aggregates comprise: 30 to 95 wt.% of the potassium fluoroborate; 0.5 to 35 wt.% of the aggregate binder composition; and 5 to 35 wt.% of the abrasive particles”.
Although 3M teaches the plurality of aggregates comprise a ratio of abrasive particles to aggregate binder composition of about 1:4 to 4:1 (page 21, ll. 8-10 of 3M), 3M does not teach either explicitly or implicitly the amount of filler particles present in the plurality of aggregates (page 26, ll. 9-10, 28-30 of 3M).  In contrast, Wang teaches each of the plurality of aggregates comprise about 90 wt.% to about 99.5 wt.% of abrasive grains, about 0.5 wt.% to about 10 wt.% of the aggregate binder composition (par. [0088] of Wang), and about 3.5 wt.% to about 5.5 wt.% of the grinding aid (par. [0097] of Wang).
For these reasons, there is no obvious reason to modify the teachings of either 3M or Wang and teach “wherein each of the plurality of aggregates comprise 60 to 99 wt.% of potassium fluoroborate” of Applicant’s dependent claim 2 or “wherein each of the plurality of aggregates comprise: 30 to 95 wt.% of the potassium fluoroborate; 0.5 to 35 wt.% of the aggregate binder composition; and 5 to 35 wt.% of the abrasive particles” of Applicant’s dependent claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731